224 Ga. 226 (1968)
161 S.E.2d 265
POWELL
v.
GREGG.
24516.
Supreme Court of Georgia.
Argued March 11, 1968.
Decided April 8, 1968.
Wade H. Leonard, for appellant.
W. Wheeler Bryan, for appellee.
FRANKUM, Justice.
This is a direct appeal to this court from a judgment rendered in the Juvenile Court of Walker County. The appeal does not present for review any question over which this court has jurisdiction on direct appeal. Prior to the adoption of the Amendment to the Constitution adding Paragraph IX to Section II of Article VI (Code Ann. § 2-3709), a direct appeal could not be brought to this court or to the Court of Appeals from a juvenile court. That amendment to the Constitution had as its sole purpose to permit direct appeals from juvenile courts to the appellate courts and it did not purport to enlarge the jurisdiction of either of the appellate courts in any other particular, and the jurisdiction of both appellate courts with respect to subject *227 matter remained the same. It follows that the case must be transferred to the Court of Appeals.
Transferred to the Court of Appeals. All the Justices concur.